t c memo united_states tax_court brendt l smith petitioner v commissioner of internal revenue respondent docket no filed date brendt l smith pro_se stewart todd hittinger for respondent memorandum opinion gale judge on date respondent issued a notice_of_deficiency with respect to petitioner’s federal income taxes for and determining deficiencies of dollar_figure and dollar_figure respectively and fraud penalties under sec_6663 a of unless otherwise noted all section references are to the internal_revenue_code in effect during the taxable years at continued dollar_figure and dollar_figure respectively we granted respondent’s motion to dismiss for lack of prosecution as to the deficiencies after petitioner failed to appear at trial or respond to our order requesting a response to respondent’s motion to dismiss the issue for decision is whether petitioner is liable for fraud penalties under sec_6663 for the years at issue we also consider whether we should impose a penalty under sec_6673 on date petitioner filed an imperfect petition with this court and requested a copy of the court’s rules for filing a formal petition over months later after two extensions of time to file petitioner filed an amended petition on date in conformance with this court’s rules on date petitioner was served with a notice setting his case for trial on date and stating your failure to appear may result in dismissal of the case and entry of decision against you included in the notice was the court’s standing_pretrial_order which states continuances will be granted only in exceptional circumstances the notice further called the parties’ attention to the court’s requirements for continued issue and all rule references are to the tax_court rules_of_practice and procedure at the time of the filing petitioner resided in winona lake indiana stipulation and advised that the parties should establish contact for this purpose in an effort to prepare this case for trial respondent made several attempts through letters and telephone calls to arrange to meet with petitioner to prepare a stipulation of facts and otherwise define the issues petitioner spoke to respondent’s counsel once before trial but did not exchange documents or endeavor to prepare a stipulation of facts on date petitioner requested a continuance by means of a letter sent to the clerk of the court but at the address of the federal building and courthouse in indianapolis indiana in the letter petitioner made reference to his trial date of date and advised at this time i am asking for a continuance due to a family medical problem pneumonia my mother has been sick for awhile and family physician thought it would sic a good thing for her to visit relatives in florida she has been their sic for about two months and has been doing well i will be flying down to drive her home and will not be able to appear on date petitioner’s letter was returned to him by the clerk of the u s district_court for the southern district of indiana who indicated that petitioner had sent his correspondence to the wrong court on date this court received a letter dated date from petitioner in which he requested a continuance and attached a copy of his previous letter we filed this submission as a motion to continue and set a hearing to consider it on date petitioner did not appear for the hearing on his motion to continue or the scheduled trial session respondent filed a motion to dismiss for lack of prosecution and requested a trial to present testimony and other evidence in support of his determination of fraud we denied petitioner’s motion to continue held a trial to receive respondent’s evidence and ordered petitioner to file a response to respondent’s motion to dismiss within days petitioner did not file a response to respondent’s motion to dismiss by order dated date we granted respondent’s motion to dismiss for lack of prosecution as to the deficiencie sec_3 and scheduled the filing of seriatim briefs on the issue of fraud on the day before his brief was due petitioner mailed a letter to the court stating i received a letter denying my in the amended petition petitioner averred that the periods of limitation for assessing tax for his and taxable years had expired before the date issuance of the notice_of_deficiency for those years however the evidence adduced by respondent at trial includes form sec_872 consent to extend the time to assess tax executed by petitioner that extended the period for assessment for and until date request for a continuance the day of trial denying the fraud allegations and requesting a trial petitioner’s failure to appear we decline to grant petitioner’s request for additional trial proceedings in this case because on the basis of a review of the entire record we are persuaded that he had no adequate justification for failing to appear at the initial trial and further that he has engaged in a deliberate effort to delay a resolution of this case after receiving the notice setting this case for trial petitioner disregarded numerous attempts by respondent to discuss stipulations and otherwise prepare the case for trial instead days before the scheduled trial date petitioner sent a letter albeit to the wrong address requesting a continuance on the basis of petitioner’s subsequent statements we are persuaded that petitioner timed the submission of his request as late as possible without triggering the more stringent requirements of rule for continuances that are sought within petitioner’s submission was filed by the court as his answering brief in his response mailed the day before his answering brief was due petitioner complained that his request for a continuance had been denied notwithstanding that his request had been made days prior to trial the 30-day period preceding trial moreover petitioner’s original request for a continuance demonstrates that there were no family or medical exigencies that precluded his appearance at the trial scheduled for date in his request petitioner advised that his mother had been visiting relatives in florida for months on account of her doctor’s advice regarding pneumonia according to petitioner she was doing well but he needed to fly to florida to drive her back to indiana at the time his trial was scheduled we were unpersuaded that these circumstances required petitioner to miss a trial date scheduled months in advance accordingly we set the matter for hearing but petitioner failed to appear having been advised in the notice setting the case for trial that his failure to appear might result in dismissal of the case and entry of decision against him petitioner voluntarily forfeited his right to present evidence at a trial by failing to appear without having been excused moreover petitioner’s failure to cooperate in preparing the case for trial and hi sec_11th-hour request for a continuance conform with a pattern of dilatoriness in this proceeding his petition was not perfected until more than months after its rule provides that a motion for continuance that is filed days or less before a scheduled trial ordinarily will be deemed dilatory and will be denied unless the ground therefor arose during the 30-day period or there was good reason for not making the motion sooner initial filing after petitioner failed to appear for trial and respondent filed a motion to dismiss for lack of prosecution we allowed petitioner days after the scheduled trial date to respond to respondent’s motion petitioner failed to do so instead petitioner waited until after we granted respondent’s motion to dismiss with respect to the deficiencies and as with his request for continuance on the day before his deadline for filing a brief regarding the issue of fraud he submitted a letter denying fraud and requesting that a trial date be set in these circumstances we conclude that petitioner’s belated request for a trial is little more than a stalling tactic designed to delay a disposition of this case rule a provides that where there is an unexcused absence of a party when a case is called for trial the case may be dismissed for failure properly to prosecute or the trial may proceed and the case be regarded as submitted on the part of the absent party or parties dismissal of a case for failure to properly prosecute is a sanction that rests with the discretion of the court see rule b 99_tc_533 87_tc_794 see also 887_f2d_783 7th cir we note that a response to the motion to dismiss would have been an opportunity for petitioner to provide any further explanation that he wished to make of his failure to appear for trial however petitioner ignored our order to respond discussing standard for dismissal under rule b of the federal rules of civil procedure the model for rule b accordingly for the reasons discussed above we granted respondent’s motion to dismiss for lack of prosecution and sustained respondent’s determination as to the deficiencies with respect to the fraud penalties we exercised our discretion under rule a to conduct a trial to afford respondent the opportunity to present evidence to meet his burden_of_proof see 82_tc_413 affd without published opinion 772_f2d_910 9th cir 72_tc_126 fraud penalties in the case of a fraud_penalty where the taxpayer is absent from trial without excuse the commissioner may meet his burden of proving fraud by means of pleadings which set forth sufficient facts to support a finding of fraud 91_tc_1049 affd 926_f2d_1470 6th cir respondent’s pleadings in his answer set forth the following facts which are deemed admitted during and petitioner owned and operated a construction business an antiques business and commercial rental property respondent used the source_and_application_of_funds_method to reconstruct petitioner’s income respondent’s analysis showed that the excess of petitioner’s application of funds over his known sources of income in was dollar_figure as compared to reported gross_receipts of dollar_figure respondent’s analysis showed that the excess of petitioner’s application of funds over his known sources of income in was dollar_figure as compared to reported gross_receipts of dollar_figure in addition respondent adduced evidence at trial that establishes the following an agent of respondent conducted an examination of petitioner’s and taxable years at the time of the examination petitioner had conducted a construction business for at least years which served as his primary source_of_income while petitioner was able to substantiate some expenses of his income-producing activities in and he failed to maintain or submit for examination by respondent books and the source_and_application_of_funds_method of proof has been accepted by this court as an appropriate method for the commissioner to reconstruct the income of a taxpayer whose records are inadequate see eg 85_tc_927 the court_of_appeals for the seventh circuit to which an appeal in this case lies barring stipulation to the contrary has likewise upheld the cash_expenditures_method a reconstruction method very similar to the source_and_application_of_funds_method see eg 832_f2d_1465 7th cir cf hall v commissioner tcmemo_1996_27 discussing distinction between cash expenditures and source and application of funds methods records to account for the income from those activities in those years petitioner admitted receiving dollar_figure from johnson controls inc in as well as a form 1099-misc miscellaneous income reporting that amount from that source petitioner reported only dollar_figure of gross_receipts in his schedules c profit or loss from business for his construction business and dollar_figure for his antiques business in petitioner offered three different explanations to respondent’s examiner concerning why he did not report the dollar_figure shown on the foregoing form 1099-misc i that he had not received the form 1099-misc in time to include the amount thereon in his return ii that the amounts reported on the schedule c for his construction business were net amounts ie receipts less expenses and iii that when he thought about his truck payment he decided to keep it in response to the examining agent’s inquiries seeking to identify nontaxable sources of income during and petitioner claimed he received a dollar_figure gift from his mother but did not substantiate it petitioner also claimed that during and he collected rent receipts of approximately dollar_figure annually on his mother’s behalf from two rental properties that we note in this regard that petitioner’s return was filed on date she owned and deposited them into his checking account before remitting them to his mother when the examining agent was unable to trace in petitioner’s bank records the rent payments allegedly collected for and paid over to his mother petitioner then explained that the remittances to his mother were not traceable because he occasionally used the rent receipts for repairs to the properties and occasionally kept the payments when he was short of cash advising his mother that the tenants were late in paying and then remitting the payments to her at a later time to establish fraud the commissioner must show by clear_and_convincing evidence that there is an underpayment and that a portion of the underpayment is attributable to fraud see sec_7454 rule b 92_tc_661 if the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except to the extent the taxpayer establishes otherwise see sec_6663 marretta v commissioner tcmemo_2004_128 peyton v commissioner tcmemo_2003_146 fraud is established by proving that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax 91_tc_874 the existence of fraud is a question of fact established by consideration of the entire record petzoldt v commissioner supra pincite 69_tc_391 direct proof of fraud is seldom available therefore fraud may be proved by circumstantial evidence and reasonable inferences from the facts petzoldt v commissioner supra 80_tc_1111 the courts have recognized numerous indicia or badges_of_fraud including the following a pattern of underreporting income maintaining inadequate records giving implausible or inconsistent explanations of behavior and establishing a pattern of inaction and delay during the pretrial and trial proceedings 317_us_492 39_f3d_658 6th cir affg and remanding on other grounds tcmemo_1992_616 796_f2d_303 9th cir affg tcmemo_1984_601 rice v commissioner tcmemo_2003_208 mccue v commissioner tcmemo_1983_580 although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud petzoldt v commissioner supra pincite respondent reconstructed petitioner’s income in the years at issue by use of the source_and_application_of_funds_method respondent’s analysis indicates that petitioner substantially underreported income in both years namely dollar_figure in and dollar_figure in accordingly respondent has met his burden of showing by clear_and_convincing evidence that petitioner had underpayments of tax in and on the question of whether these underpayments are attributable to fraud respondent has demonstrated several badges_of_fraud as follows petitioner failed to report income in both years indicating a pattern of underreporting the unreported amounts were substantial in relation to petitioner’s reported gross_receipts namely dollar_figure of unreported income versus reported gross_receipts of dollar_figure in and dollar_figure of unreported income versus reported gross_receipts of dollar_figure in the magnitude of the unreported amounts makes it virtually impossible that they could have been due to mere mistake or inadvertence petitioner’s records were clearly inadequate while he was able to substantiate certain expenses petitioner did not maintain or produce regular books_or_records from which the income from his schedule c businesses could be ascertained petitioner gave numerous implausible explanations for his failure to report income he offered three inconsistent explanations for his failure to report the dollar_figure in income that he received from johnson controls inc in moreover his claim that he did not receive the form 1099-misc from johnson controls inc in in time to include the amount on his return is implausible given that the return was not filed until date and johnson controls inc had a statutory obligation to mail the form to him by the end of the preceding januarydollar_figure petitioner’s attempts to identify nontaxable sources of income are similarly implausible his claim that his mother gave him dollar_figure was not substantiated his claim that he deposited rent receipts belonging to his mother into his own checking account and then paid over the receipts to his mother was later qualified when the examining agent was unable to trace these amounts through his account in the qualified version petitioner claimed that the rent receipts were sometimes expended on repairs and sometimes kept by him for a period of time before being repaid to his mother even if the claims regarding the rent receipts were accepted they would at most account for dollar_figure of nontaxable source income annually far less than the amounts petitioner failed to report in each year in reaching our conclusion that petitioner’s various attempts to explain to the examining agent his failure to report income constitute evidence of fraud we also take note of the information returns must be delivered to the person with respect to whom the information is required by jan of the year following the calendar_year in which payment of the reported income is made see sec_6041 fact that when faced with the prospect of putting these various explanations through the crucible of sworn testimony and cross- examination petitioner opted to avoid trial finally petitioner’s pattern of inaction and delay in this proceeding is evidence of fraud he took months to perfect his petition notwithstanding multiple attempts by respondent’s counsel petitioner made no effort to complete the stipulation process or otherwise prepare the case for trial he waited until just before the 30-day window preceding trial to seek a continuance failed to appear for trial ignored our order to respond to respondent’s motion to dismiss and then on the last day for filing a brief regarding the fraud issue insisted on a trial taken together the actions evince an effort to avoid any final reckoning on his tax_liabilities and are evidence of fraud accordingly on the basis of the entire record we find that respondent has shown clearly and convincingly that petitioner’s underpayments of tax in and were due to fraud the entirety of petitioner’s actions persuade us that he was aware that taxes were owed on the income that was not reported as noted the magnitude of the unreported amounts rebuts any realistic possibility that the omissions were due to inadvertence or error as do petitioner’s various inconsistent attempts to explain the discrepancies those explanations were an effort to conceal and mislead finally petitioner has not shown that any portion of the underpayment in either year was not attributable to fraud therefore we will sustain in full respondent’s determinations of fraud for both years sec_6673 penalty we note that sec_6673 authorizes the court to require a taxpayer who has instituted or maintained a proceeding primarily for delay or whose position is frivolous or groundless to pay a penalty to the united_states see 119_tc_276 102_tc_596 95_tc_624 affd without published opinion 956_f2d_1168 9th cir the court may consider the imposition of such a penalty sua sponte see eg jones v commissioner tcmemo_2003_131 hawes v commissioner tcmemo_1999_152 bierhaalder v commissioner tcmemo_1993_164 affd without published opinion 16_f3d_415 10th cir as our previous discussion indicates petitioner’s failure to engage in any meaningful pretrial preparation his failure to appear for trial and his other efforts to protract this proceeding are evidence that he instituted and maintained it primarily for delay respondent has not sought a penalty under sec_6673 however and we will not impose one in these circumstances petitioner is nonetheless cautioned that should he engage in similar actions in any future proceedings in this court penalties under sec_6673 may be imposed to reflect the foregoing decision will be entered for respondent
